Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 9/2/2022.
Claims 1-4, 9-21 and 23-24 are pending. Claims 5-8 and 22 have been canceled. Claim 24 is new. Claims 18-21 and 23 have been withdrawn. Claims 1-4, 9-21 and 23 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “n is larger than or equal to 2”, and the claim also recites “n is ranging from 1.5 to 2.5” or “n is ranging from 2 to 2.5, from 2 to 9, from 2 to 15, or from 2 to 32” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 reciting “an overall thickness of all Si3N4 layers” renders the claim indefinite because it is unclear if “all Si3N4 layers” is specifically referring to the “Si3N4 layer” and the “further Si3N4 layer” previously recited in claims 1 and 10, or is “all Si3N4 layers” inclusive of other unclaimed features. The metes and bounds of the recited “all Si3N4 layers” is undefined because it is unclear what is “all Si3N4 layers” limited to. 
Claim 11 reciting “the thickness of the SixNy layer” and “the overall thickness of all Si3N4 layers” render the claim indefinite. Firstly, “the thickness” and “the overall thickness” lacks antecedent basis. It unclear what is being referred to by “the thickness” or “the overall thickness”. Furthermore, it is unclear if “all Si3N4 layers” is specifically referring to the “Si3N4 layer” and the “further Si3N4 layer” previously recited in claims 1 and 11, or is “all Si3N4 layers” inclusive of other unclaimed features. The metes and bounds of the recited “all Si3N4 layers” is undefined because it is unclear what is “all Si3N4 layers” limited to. 
Claim 13 reciting “the thickness of the SixNy layer” render the claim indefinite for lacking antecedent basis. It unclear what is being referred to by “the thickness”.
Other claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 13-17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelaic (“Einfluss des dielektrischen Schichtstapels auf die elektrischen Eigenschaften”, October 5, 2018; cited by Applicant in IDS filed 7/29/2021).
In re claim 1, as best understood, Pelaic discloses an integrated capacitor (page 18, FIG. 2.9) comprising: 
a first electrode structure (bottom electrode) , a second electrode structure (top electrode), and an interposed dielectric layer structure, 
the dielectric layer structure comprising a layer combination comprising an SiO2 layer, an Si3N4 layer, and an SixNy layer (Abstract, pages 18-21), and 
the SixNy layer comprising non-stoichiometric silicon nitride material that is silicon-rich silicon nitride material (see pages 21-22),
wherein a thickness of the Si3N4 layer to a thickness of the SixNy layer is configured to be in a ratio of n to one (e.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm, the ratio is 2 to 1, n=2), 
wherein n is ranging from 1.5 to 2.5 (e.g. n=2), or
wherein n is larger than or equal to 2 (e.g. n=2), or
wherein n is ranging from 2 to 2.5, from 2 to 9, from 2 to 15, or from 2 to 32 (e.g. n=2).

In re claim 2, Pelaic discloses (e.g. FIG. 3.6 on page 31) wherein the first electrode structure comprises a semiconductor substrate having a trench structure (page 32).

In re claim 3, Pelaic discloses (FIG. 2.9 on page 18 or FIG. 3.6 on page 31) wherein the first electrode structure (bottom electrode) forms a rear-side electrode arranged at a rear-side contact; and wherein the second electrode structure (top electrode) forms a front-side electrode arranged at a front-side contact.

In re claim 9, Pelaic discloses wherein the SixNy layer is arranged separately from, or not directly adjacent to, the SiO2 layer. E.g. on page 37, #4 to #7, #14 & #15, where the SixNy layer is separated from SiO2 by Si3N4 layer(s).

In re claim 10, as best understood, Pelaic discloses wherein the layer combination comprises a further Si3N4 layer (e.g. see #6 & #7, #8 & #9, #14 & #15 on page 37) and wherein a thickness of the SixNy layer corresponds to a maximum of 50% of an overall thickness of “all Si3N4 layers”. E.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm. Thus, the thickness of SixNy to thickness of Si3N4 layers is 50%.

In re claim 11, as best understood, Pelaic discloses wherein the layer combination comprises a further Si3N4 layer (e.g. see #6 & #7, #8 & #9, #14 & #15 on page 37) and wherein a thickness of the SixNy layer ranges from 3% to 50%, from 6% to 50%, from 8% to 50%, or from 10% to 50%, of the overall thickness of “all Si3N4 layers”. E.g. on page 37, #6 & #7, #8 & #9, #14 & #15, when the total thickness of two Si3N4 layers is 1000 nm and the thickness of SixNy layer is 500 nm. Thus, the thickness of SixNy to thickness of Si3N4 layers is 50%.

In re claim 13, Pelaic discloses wherein the thickness of the SixNy layer ranges from 50 nm to 2000 nm, from 50 nm to 1000 nm, from 50 nm to 500 nm, or from 100 nm to 1000 nm. E.g. on page 37, #6 & #7, #14 & #15, wherein the thickness of SixNy layer is 500 nm.


In re claim 14, Pelaic discloses (e.g. see #14 & #15 on page 37) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer, two Si3N4 layers, and an SixNy layer. 

In re claim 15, Pelaic discloses (e.g. see #14 & #15 on page 37) wherein the SixNy layer is arranged between the two Si3N4 layers. 

In re claim 16, Pelaic discloses (e.g. see #12 & #13 on page 37) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer, an Si3N4 layer, and two SixNy layers.

In re claim 17, Pelaic discloses (e.g. see #12 & #13 on page 37) wherein the Si3N4 layer is arranged between the two SixN y layers.
 
In re claim  24, Pelaic discloses an integrated capacitor (page 18, FIG. 2.9) comprising: 
a first electrode structure (bottom electrode), a second electrode structure (top electrode), and an interposed dielectric layer structure, 
the dielectric layer structure comprising a layer combination comprising an SiO2 layer, two Si3N4 layers, and an SixNy layer (Abstract, pages 18-21; e.g. see #6 & #7, #8 & #9, #14 & #15 on page 37), and 
the SixNy layer comprising non-stoichiometric silicon nitride material that is silicon-rich silicon nitride material (see pages 21-22),


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2008/0272424 A1 (Kim).

    PNG
    media_image1.png
    435
    808
    media_image1.png
    Greyscale

In re claim 24, Kim discloses (e.g. FIG. 7) an integrated capacitor (capacitor formed between 450 and channel 404 when the memory device is turned on to store charge, ¶ 54), comprising: 
a first electrode structure (formed by s/d 402 and channel 404 and associated contact), a second electrode structure 450, and an interposed dielectric layer structure 410-440, 
the dielectric layer structure comprising a layer combination comprising an SiO2 layer 410 (¶ 50), two Si3N4 layers (lower stoichiometric portion of 420 (¶ 51) and 430 (¶ 52)), and an SixNy layer (upper silicon-rich portion of 420, ¶ 51), and 
the SixNy layer comprising non-stoichiometric silicon nitride material that is silicon-rich silicon nitride material (Si-rich layer of double layer structure 220,420, ¶ 41,51, ¶ 41,51).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelaic as applied to claim 1 above.
In re claim 12, Pelaic discloses on page 84 and Table 4.7, various example of dielectric stack having dielectric strength greater than 900 V (also see Abstract). Pelaic further discloses the dielectric layer stack having 337 nm SiO2, 1105 nm Si3N4, 607 nm SixNy (#6, #7, Page 109). Given dielectric constants kSiO2=3.9, kSi3N4=7.45, and kSixNy=8.9 (Pages 20,66), EOT=337+(3.9/7.45)×1105+(3.9/8.9)×607=1181 nm.
Claimed EOT of at least 1200 nm is obvious in view of 1181 nm taught by Pelaic. Furthermore, it would obvious to increase the EOT to further increase the dielectric strength as is known in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pelaic as applied to claim 1 above, and further in view of Gardeniers et al. (“LPCVD silicon-rich silicon nitride films for applications in micromechanics, studied with statistical experimental design”, June 28, 1996; cited in IDS filed 7/29/2021). 
In re claim 4, Pelaic discloses a low stress Si-rich non-stoichiometric SixNy layer being used in the dielectric stack (Page 21). Pelaic does not explicitly disclose the ratio of silicon to nitrogen of the SixNy layer ranges from 0.8 to 1.
Gardeniers teaches low stress Si-rich SixNy having Si/N ratio of 0.8 to 1 as suitable low stress film (see Table III, e.g. sample N23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to for Pelaic’s low stress Si-rich SixNy- layer to have a Si to N ratio of 0.8 to 1 as taught by Gardeniers as suitable for forming a low stress non-stoichiometric SixNy layer.


Claims 1, 3-4 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2008/0272424 A1 (Kim).

    PNG
    media_image2.png
    353
    637
    media_image2.png
    Greyscale

In re claim 1, as best understood, Kim discloses (e.g. FIGs. 2 & 7) an integrated capacitor (capacitor formed between 250,450 and channel 204,404 when the memory device is turned on to store charge, ¶ 44,54), comprising: 
a first electrode structure (formed by s/d 202,402 and channel 204,404 and associated contact), a second electrode structure 250,450, and an interposed dielectric layer structure 210-240,410-440, 
the dielectric layer structure comprising a layer combination comprising an SiO2 layer 210,410, an Si3N4 layer (Si3N4 layer 430 (¶ 52) and/or stoichiometric Si3N4 layer of double-layer 220,420 (¶ 41,51)), and an SixNy layer (Si-rich layer of double layer structure 220,420, ¶ 41,51), and 
the SixNy layer comprising non-stoichiometric silicon nitride material that is silicon-rich silicon nitride material (Si-rich layer of double layer structure 220,420, ¶ 41,51, ¶ 41,51).
Kim teaches (e.g. FIGs. 2 & 7) a double-layer structure 220 comprising a Si-rich silicon nitride layer over a stoichiometric Si3N4 layer for improve hole trapping and increase erase speed (¶ 41,51). Kim further teaches (FIG. 7) a stoichiometric Si3N4 layer 430 for improved retention characteristics (¶ 52). Although Kim does not explicitly disclose the thicknesses of respective Si3N4 layers and Si-rich layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of the Si3N4 layers and Si-rich layer to obtain desired device characteristics. For example, the thicknesses would be determined based on the dielectric strength, leakage current, charge retention, etc. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 3, Kim discloses (e.g. FIGs. 2 & 7) wherein the first electrode structure (formed by s/d 202,402 and channel 204,404 and associated contact) forms a rear-side electrode arranged at a rear-side contact; and wherein the second electrode structure 250,450 forms a front-side electrode arranged at a front-side contact.

In re claim 4, Kim discloses (e.g. FIGs. 2 & 7) wherein a ratio of silicon to nitrogen of the SixNy layer ranges from 0.8 to 1 (1:1, Si-rich silicon nitride layer, ¶ 10,41,51).

In re claim 9, Kim discloses (e.g. FIGs. 2 & 7) wherein the SixNy layer (upper silicon-rich layer of 220 formed over the lower stoichiometric Si3N4 layer, ¶ 41) is arranged separately from, or not directly adjacent to, the SiO2 layer 210.

In re claims 10-11 and 13, as best understood, Kim discloses (e.g. FIGs. 2 & 7) a double-layer structure 220,420 comprising a Si-rich silicon nitride layer over an stoichiometric Si3N4 layer for improve hole trapping and increase erase speed (¶ 41,51). Kim teaches (FIG. 7) a further stoichiometric Si3N4 layer 430 for improved retention characteristics (¶ 52). Although Kim does not explicitly disclose the thicknesses of respective Si3N4 layers and Si-rich layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of the Si3N4 layers and Si-rich layer to obtain desired device characteristics. For example, the thicknesses would be determined based on the dielectric strength, leakage current, charge retention, etc. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 12, Kim discloses the dielectric layer structure forming a storage layer in a nonvolatile memory device through capacitive effect. Although Kim does not explicitly disclose the EOT of the dielectric layer is at least 1200 nm and a dielectric strength of at least 900 V, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the thickness of the dielectric structure to have an EOT of at least 1200 nm to obtain a device with desired storage capacity and to increase the dielectric strength to prevent breakdown. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 14, Kim discloses (e.g. FIG. 7) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer 410 (¶ 50), two Si3N4 layers (lower stoichiometric portion of 420 (¶ 51) and 430 (¶ 52)), and an SixNy layer (upper silicon-rich portion of 420, ¶ 51).

In re claim 15, Kim discloses (e.g. FIG. 7) wherein the SixNy layer (upper silicon-rich portion of 420, ¶ 51) is arranged between the two Si3N4 layers (between lower stoichiometric portion of 420 (¶ 51) and 430 (¶ 52)).

In re claim 16, Kim discloses (e.g. FIG. 2) wherein the dielectric layer structure comprises a layer combination comprising an SiO2 layer 210, an Si3N4 layer (lower stoichiometric portion of 220, ¶ 41), and two SixNy layers (upper silicon-rich portion of 220 may be considered to be composed of two thinner sublayers, ¶ 41).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Chen et al. US 2004/0137686 A1.
In re claim 2, Kim discloses (e.g. FIGs. 2 & 7) wherein the first electrode structure (formed by s/d 202,402 and channel 204,404 and associated contact) comprises a semiconductor substrate 200,400 (202,204,402,404 being provided in the substrate 200,400). Kim does not explicitly disclose the substrate is having a trench structure. 
However, Chen discloses (FIG. 10) a memory device having charge trapping layers 136, and the device is formed in a semiconductor substrate 112 that is having trench structures 114 for isolation between adjacent devices. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide STI isolation trenches in Kim’s device to electrically isolate adjacent device as taught by Chen.


Claims 1, 3-4, 9-14, 16-17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi US 2013/013455 A1 in view of Shibata et al. US 2006/0180842 A1 (Shibata).
In re claim 1, as best understood, Kurachi discloses (e.g. FIGs. 1, 2A, 5A-5B) an integrated capacitor, comprising: 
a first electrode structure 14, a second electrode structure 18, and an interposed dielectric layer structure 16,58,
the dielectric layer structure 16,58 comprising a layer combination comprising an Si3N4 layer 24,54 (when the ratio is 0.75, ¶ 27, 30-31), and an SixNy layer 22,26,52,56 (¶ 28, 31, 35), and 
the SixNy layer 22,26,52,56 comprising non-stoichiometric silicon nitride material that is silicon-rich silicon nitride material (¶ 34-35), 
wherein a thickness of the Si3N4 layer 24,54 (e.g. 250nm, ¶ 27, 31) to a thickness of the SixNy layer 22,26,52,56 (e.g. 50 nm each, totaling 100 nm for two layers; ¶ 27,31) is configured to be in a ratio of n to one (thickness ratio of 250 nm to 100 nm (2.5 to 1) for two SixNy layers or 250 nm to 50 nm (5 to 1) for one SixNy layer), 
wherein n is ranging from 1.5 to 2.5 (i.e. n=2.5), or 
wherein n is  larger than or equal to 2 (i.e. n=2.5 or n=5), or 
wherein n is ranging from 2 to 2.5, from 2 to 9, from 2 to 15, or from 2 to 32 (i.e. n=2.5 or n=5).
	Kurachi discloses the thickness of Si3N4 layer 24,54 is, e.g. 250nm (¶ 27, 31) and the thickness of the SixNy layer 22,26,52,56 is, e.g. 50 nm each, with a total thickness of 100 nm when considering two SixNy layers (¶ 27,31). Thus, for two SixNy layers, the ratio is 250 to 100 , or 2.5 to 1, with n=2.5 teaching the claimed ranges. Alternatively, for one SixNy layer, the ratio is 250 to 50 , or 5 to 1, with n=5 also teaching the claimed ranges.

Kurachi does not explicitly discloses the dielectric layer structure 16 comprises an SiO2 layer.
However, Shibata discloses (FIG. 1) a capacitor 10 comprising a dielectric layer structure 16 between electrodes 14A,14B, wherein the dielectric layer structure 16 comprises an SiO2 layer 20 between an Si3N4 layer 22 and the lower electrode 14A for improving adhesion (¶ 39, 53).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that an SiO2 layer can be added between a silicon nitride layer and an electrode layer in a capacitor structure for the purpose of improving adhesion. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of better adhesion between the silicon nitride layer and the electrode layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurachi’s capacitor dielectric by incorporating an SiO2 layer between the electrode 14 and the silicon nitride layer 22 according to known methods to yield the predictable result of improved adhesion as taught by Shibata.

In re claim 3, Kurachi discloses (e.g. FIG. 5A) wherein the first electrode structure 14 forms a rear-side electrode arranged at a rear-side contact; and wherein the second electrode structure 18 forms a front-side electrode arranged at a front-side contact.

In re claim 4, Kurachi discloses (e.g. FIG. 5A) wherein a ratio of silicon to nitrogen of the SixNy layer ranges from 0.8 to 1 (e.g. 0.8, 0.85 or 0.9; ¶ 35).

In re claim 9, Kurachi discloses (e.g. FIG. 5A) wherein the SixNy layer 26 is arranged separately from, or not directly adjacent to, the SiO2 layer (formed between 22 and 14 as taught by Shibata).

In re claim 10, as best understood, Kurachi discloses (e.g. FIG. 5A) wherein the layer combination comprises a further Si3N4 layer (e.g. an upper portion of 24 corresponds to the “further Si3N4 layer” while a lower portion of 24 corresponds to the “Si3N4 layer”) and wherein a thickness of the SixNy layer 22,26 (e.g. 50 nm each, 100 nm for 2 layers; ¶ 27,31) corresponds to a maximum of 50% of an overall thickness of “all Si3N4 layers” 24 (e.g. 250nm, ¶ 27, 31). 100/250=40% which is less than the claimed maximum of 50%. 50/250=20% also less than the claimed maximum of 50%.

In re claim 11, as best understood, Kurachi discloses (e.g. FIG. 5A) wherein the layer combination comprises a further Si3N4 layer (e.g. an upper portion of 24 corresponds to the “further Si3N4 layer” while a lower portion of 24 corresponds to the “Si3N4 layer”) and wherein “the thickness” of the SixNy layer 22,26 (e.g. 50 nm each, 100 nm for 2 layers; ¶ 27,31) ranges from 3% to 50%, from 6% to 50%, from 8% to 50%, or from 10% to 50%, of “the overall thickness of all Si3N4 layers” 24 (e.g. 250nm, ¶ 27, 31). Kurachi teaches the thickness is 100/250=40% or 50/250=20%, both within the claimed ranges. 

In re claim 12, Kurachi discloses the dielectric layer structure 16 comprising 150-250 nm thick Si3N4 layer 24 and 5-50 nm thick Si-rich nitride layers 22,26 (¶ 27,31). Kurachi further discloses the dielectric thickness can be changed according to desired capacity (¶ 31). Although Kurachi does not explicitly disclose the EOT of at least 1200 nm and a dielectric strength of at least 900 V, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase the thickness of the dielectric structure to have an EOT of at least 1200 nm to obtain a capacitor with desired capacity as disclosed by Kurachi and to increase the dielectric strength of the capacitor to prevent breakdown. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In re claim 13, as best understood,  Kurachi discloses (e.g. FIG. 5A) wherein “the thickness” of the SixNy layer 22,26 ranges from 50 nm to 2000 nm, from 50 nm to 1000 nm, from 50 nm to 500 nm, or from 100 nm to 1000 nm (e.g. 50 nm each, 100 nm for 2 layers; ¶ 27,31).

In re claim 14, Kurachi and Shibata discloses wherein the dielectric layer structure 16 comprises a layer combination comprising an SiO2 layer 20 (taught by Shibata FIG. 1), two Si3N4 layers (e.g. upper and lower portions of 24,54, Kurachi FIGs. 2B,5A), and an SixNy layer 22,26,52,56 (Kurachi FIG. 5A).

In re claim 16, Kurachi and Shibata discloses wherein the dielectric layer structure 16 comprises a layer combination comprising an SiO2 layer 20 (taught by Shibata FIG. 1), an Si3N4 layer 24,54 (Kurachi FIGs. 2B,5A), and two SixNy layers 22,26,52,56 (Kurachi FIGs. 2B, 5A).

In re claim 17, Kurachi discloses (e.g. FIGs. 2B, 5A) wherein the Si3N4 layer 24,54 is arranged between the two SixN y layers 22,26,52,56.
 
In re claim 24, as best understood, Kurachi discloses (e.g. FIGs. 1, 2A, 5A-5B) an integrated capacitor, comprising: 
a first electrode structure 14, a second electrode structure 18, and an interposed dielectric layer structure 16,58,
the dielectric layer structure 16,58 comprising a layer combination comprising two Si3N4 layers (e.g. upper and lower portions of 24 or 54; when the ratio is 0.75, ¶ 27, 30-31), and an SixNy layer 22,26,52,56 (¶ 28, 31, 35), and 
the SixNy layer 22,26,52,56 comprising non-stoichiometric silicon nitride material that is silicon-rich silicon nitride material (¶ 34-35).

Kurachi does not explicitly discloses the dielectric layer structure 16 comprises an SiO2 layer.
However, Shibata discloses (FIG. 1) a capacitor 10 comprising a dielectric layer structure 16 between electrodes 14A,14B, wherein the dielectric layer structure 16 comprises an SiO2 layer 20 between an Si3N4 layer 22 and the lower electrode 14A for improving adhesion (¶ 39, 53).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that an SiO2 layer can be added between a silicon nitride layer and an electrode layer in a capacitor structure for the purpose of improving adhesion. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of better adhesion between the silicon nitride layer and the electrode layer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurachi’s capacitor dielectric by incorporating an SiO2 layer between the electrode 14 and the silicon nitride layer 22 according to known methods to yield the predictable result of improved adhesion as taught by Shibata.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurachi and Shibata as applied to claim 1 above, and further in view of Berberich et al. (US 7,738,226 B2)
In re claim 2, Kurachi teaches a capacitor. Kurachi does not explicitly disclose the first electrode structure comprises a semiconductor substrate having a trench structure.
However, Berberich teaches (e.g. FIGs. 3-4) a trench capacitor integrated into a semiconductor substrate having a trench structure. Berberich teaches such integrated structure exhibits superior thermal properties and allows integration with other circuit elements in the substrate (Column 4, line 62 – Column 5, line 27) and the trench structure allows for increased effective capacitive area for higher capacitance. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Kurachi’s capacitor as a trench capacitor integrated into a substrate as taught by Berberich for increased capacitance with enlarged capacitor surface area and for improved thermal properties and enhanced integration. 

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Regarding claims rejected over Pelaic, Applicant appears to be alleging the disclosure of of Pelaic a) is not by another, and b) has a public availability date that is not before the effective filing date of the claimed invention (Remark, page 11). 
a) No affidavit or declaration under 37 CFR.130 has been filed to disqualify Pelaic. An effective showing to disqualify a disclosure as prior art on the basis that the disclosure was obtained directly or indirectly from the inventor or a joint inventor may be in the form of an affidavit or declaration of attribution under 37 CFR.130(a). See 717.01(a) and 717.01(a)(1) for specific criteria of consideration.
In evaluating whether a declaration under 37 CFR 1.130(a) is effective, Office personnel will consider the following criteria:
(B) Whether the affidavit or declaration shows sufficient facts, in weight and character, to establish that
(1) the disclosure was made by the inventor or a joint inventor, or
(2) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.
Some factors to consider are the following:
(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
(2) A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).
(C) Whether the formal requirements of a declaration or affidavit are met. See MPEP § 717.01(c)
(D) Whether the affidavit or declaration is timely presented. See MPEP § 717.01(f) .

b) Applicant has not submitted any evidence to show the public availability date of the Pelaic disclosure is later than that of the effective filing date of the claimed invention. The submission date of Pelaic’s these on 10/5/2018 is considered the public availability date of the disclosure. Base on the current record, there is no evidence to the contrary. 
Furthermore, a cursory review of the foreign priority document DE 10 102018217249.8 does not appear to provide adequate support for claimed thickness ratios. Support of claimed invention must be made explicit in the priority document for the claimed invention to be entitled the priority date. The priority document must provide written disclosure support for the entire scope of the claimed invention.
For reasons explained above, Applicant argument’s alone fails to disqualify Pelaic as prior art, and the rejections over Pelaic are maintained.

Regarding claims rejected over Kim, Applicant argues Kim teaches a transistor not an integrated capacitor (Remark, page 11).
This is not persuasive. A capacitor is a device that stores electrical charges between two conductive surfaces. Kim teaches the structure of a nonvolatile memory device (see FIGs. 2 & 7) comprising a charge trapping layer 220,420 placed between a control gate electrode 250,450  and a conductive channel 204,404 formed between s/d 202,402, wherein charge carriers are trapped in the charge trapping layer 220,420 (¶ 41,44,51,54). Therefore, the memory device functions as a capacitor by storing charges between the channel 204,404 and the control gate 250,450. Furthermore, the memory device is ready for integration in the semiconductor substrate 200,400. Therefore, Kim’s device capable of storing charges and is integrated in the semiconductor substrate comprising all the claimed device elements teaches an “integrated capacitor” as claimed. 
No specific “integrated capacitor” has otherwise been claimed that would structurally distinguish over Kim teaching the structural limitations and device functions. Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

Regarding claims rejected over the combination of Kurachi and Shibata, Applicant argues Kurachi fails to teach an SiO2 layer and the thickness ratio of the Si3N4 layer to SixNy (Remark, pages 12-14). 
This is not persuasive.
	Regarding the thickness ratio, Kurachi explicitly discloses the thickness of the Si3N4 layer 24,54 is, e.g. 250nm (¶ 27, 31) and the thickness of the SixNy layer 22,26,52,56 is, e.g. 50 nm each(¶ 27,31), with a total thickness of 100 nm when considering two SixNy layers. Thus, for two SixNy layers, the ratio is 250 to 100, or 2.5 to 1, with n=2.5 teaching the claimed ranges. Alternatively, for one SixNy layer, the ratio is 250 to 50 , or 5 to 1, with n=5 also teaching the claimed ranges.
Regarding the SiO2 layer, Shibata was relied upon for teaching it being obvious to insert a SiO2 layer 20 (FIG. 1) between a silicon nitride layer 22 and the lower electrode 14 to improve adhesion in a capacitor structure (¶ 39, 53). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the combination of SiO-2, Si3N4 and SixNy allows a large EOT for high dielectric strength (Remark, pages 12-13), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The use of an SiO2 as taught by Shibata has the known effect of improving adhesion between a silicon nitride layer and a metal electrode to prevent peeling. Such effect can be implemented in combination with Kurachi’s capacitor dielectric structure to further enhance adhesion and prevent peeling.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
To the extent that Applicant’s is arguing unexpected results regarding the claimed material and thickness ratio, showings of unexpected results must be commensurate in scope with claimed invention. More specifically, Applicant has not shown unexpected result for all claimed material and thickness ratio ranges. 
A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness).
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815